[Cite as State ex rel. Chappell v. Mahoning Cty. Coroner Office, 2017-Ohio-881.]
                           STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT

STATE EX REL. RONALD CHAPPELL,                          )
                                                        )
        RELATOR,                                        )
                                                        )
V.                                                      )           CASE NO. 17 MA 0042
                                                        )
MAHONING COUNTY CORONER                                 )                 OPINION
OFFICE,                                                 )                  AND
                                                        )             JUDGMENT ENTRY
        RESPONDENT.                                     )

CHARACTER OF PROCEEDINGS:                               Petition for Emergency/Peremptory Writ
                                                        of Mandamus

JUDGMENT:                                               Dismissed

APPEARANCES:
For Relator                                             Ronald Chappell, Pro-se
                                                        No address provided on petition



For Respondent                                          No contact information provided on
                                                        petition




JUDGES:

Hon. Gene Donofrio
Hon. Carol Ann Robb


                                                        Dated: March 10, 2017
[Cite as State ex rel. Chappell v. Mahoning Cty. Coroner Office, 2017-Ohio-881.]
PER CURIAM.

        {¶1}     Relator has filed a petition for an emergency/peremptory writ of
mandamus seeking to have this Court compel Respondent to take possession of his
deceased mother’s body and to perform an autopsy on it before the funeral home
conducts a cremation of the body scheduled for March 11, 2017.
        {¶2}     In the case of a petition for an emergency/peremptory writ of
mandamus, an appellate court’s review of such a petition is very narrowly prescribed
by law. An appellate court can issue a peremptory writ of mandamus only “if the
pertinent facts are uncontroverted and it appears beyond doubt that [the relator] is
entitled to the requested writ.” State ex rel. Highlander v. Rudduck, 103 Ohio St. 3d
370, 2004-Ohio-4952, 816 N.E.2d 213, ¶ 8.
        {¶3}     Regarding a petition for a writ of mandamus generally, such a writ is an
extraordinary remedy which should be exercised by this court with caution and issued
only when the right is clear. State ex rel. Brown v. Ashtabula Cty. Bd. of Elections,
142 Ohio St. 3d 370, 2014-Ohio-4022, 31 N.E.3d 596, ¶ 11. In order to be entitled to
a writ of mandamus a relator must establish (1) a clear legal right to the requested
relief, (2) a clear legal duty on the part of the respondent to provide such relief, and
(3) the lack of an adequate remedy in the ordinary course of law. State ex rel.
Zimmerman v. Tompkins, 75 Ohio St. 3d 447, 448, 663 N.E.2d 639 (1996). The
burden is on the relator to establish the elements to obtain the writ. State ex rel.
Dehler v. Sutula, 74 Ohio St. 3d 33, 34, 656 N.E.2d 332 (1995).
        {¶4}     Relator alleges he filed a police report in which he claims there was
“foul play” surrounding his mother’s death. Citing to R.C. 313.12(A), he contends law
enforcement should have contacted and informed Respondent of these alleged
“suspicious or unusual circumstances.” In his petition, Relator states he took it upon
himself to notify Respondent’s office on March 7, 2017 and March 8, 2017, and
requested an autopsy.
        {¶5}     R.C. 313.12(A) requires only notification to the coroner in the case of a
death by violence, casualty, suicide, or suspicious or unusual manner. That section
does not require the coroner to conduct an autopsy. The coroner’s determination of
                                                                               -2-


whether and when an autopsy is to be performed is governed by R.C. 313.131. R.C.
313.13(B). As R.C. 313.131(B) makes clear, the coroner’s decision in that regard is
discretionary: “The coroner, deputy coroner, or pathologist shall perform an autopsy
if, in the opinion of the coroner, or, in his absence, in the opinion of the deputy
coroner, an autopsy is necessary * * *.” (Emphasis added.) R.C. 313.131(B); see also
Owens v. Anderson, 39 Ohio App. 3d 196, 530 N.E.2d 942 (2d Dist.1987) (observing
that the coroner has discretion as it relates to autopsies).
       {¶6}   Absent an abuse of discretion, mandamus cannot compel a public
official to act in a certain way on a discretionary matter. State ex rel. Husted v.
Brunner, 123 Ohio St. 3d 119, 2009-Ohio-4805, 914 N.E.2d 397, ¶ 20 (2009). In
other words, while the extraordinary remedy of mandamus may be available to
compel a public official to perform a duty specifically enjoined by law (i.e., exercise
their discretion concerning a mandated duty), it does not permit the courts to control
that public official’s discretion. City of Cleveland ex rel. Neelon v. Locher, 25 Ohio
St.2d 49, 51, 266 N.E.2d 831 (1971).
       {¶7}   In this instance, Relator acknowledges in his petition that he notified
Respondent of the alleged suspicious or unusual circumstances attendant to his
mother’s death and requested an autopsy. However, it is apparent from Relator’s
petition that Respondent, in the exercise of his discretion, concluded Relator’s mother
died of natural causes and, thus, an autopsy was not necessary.
       {¶8}   Accordingly, the alleged facts contained within Relator’s petition reflect
that Respondent met his legal duty under R.C. 313.131(B). While Relator takes
issue with how Respondent exercised his discretion, as indicated above, mandamus
does not permit courts to control how a public official exercises their discretion. Upon
a thorough review and careful consideration of Relator’s petition, we can only
conclude the pertinent facts are not uncontroverted and it does not appear beyond
doubt that Relator is entitled to the requested writ.
                                                                            -3-


      {¶9}   Accordingly, the petition is dismissed. Final order. No costs assessed.


Donofrio, J., concurs
Robb, J., concurs